Citation Nr: 1513732	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO. 13-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran was provided with a VA examination for his heart condition in March 2012. The examiner indicated that the Veteran's METs level was in the 3 to 5 range, but that took into consideration his COPD and age.  In an addendum, the examiner stated that 50 percent of this limitation was attributable to the Veteran's CAD.  In order to clarify the level of disability due to heart disease, the Board finds that another examination is warranted so an examiner can indicate to the extent possible the METs limitation resulting only from the Veteran's service-connected CAD.

As the level of cardiac disability is relevant to a determination concerning TDIU, the issues of entitlement to TDIU and DEA benefits are inextricably intertwined with the increased rating claim, and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991). Further, as PTSD and TDIU both involve determinations regarding occupational impairment, PTSD must also be remanded as intertwined with TDIU. Id. 

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or identify any outstanding non-VA medical records that are relevant to his claim, to include any additional records from his private cardiologist.  Appropriate efforts should be made to obtain and associate with the case file any further medical records identified and authorized for release by the Veteran.

2. Obtain any outstanding VA treatment records.  

3.  After undertaking the development listed above to the extent possible, schedule the Veteran for a heart disease examination. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. 

The examiner should then indicate, to the extent possible, the METs limit attributable to the Veteran's CAD individually.  If such is not possible, the examiner should explain why.  

The Board notes the March 2012 examiner provided a June 2012 addendum opinion indicating that 50 percent of the Veteran's limitation is attributable to CAD. However, it is unclear what this represents in terms of METs.

The examiner should also provide information concerning the functional impairment that results solely from the service-connected heart disease which may affect his ability to function and perform tasks in a work setting.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


